Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
Claims 1-15 are pending.  
Claims 1-15 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (Pub. No.: US 20150180586 A1) in view of Takimoto et al. (Pub. No.: US 20100115569 A1) and Goldfarb (Pub. No.: US 20130004158 A1), hereafter respectively referred to as Oota, Takimoto, and Goldfarb.  
	In regard to Claims 1 and 14, Oota teaches A method for synchronizing a first data stream (H component, Para. 60, FIGS. 1-2) and a second data stream (V component, Para. 60, FIGS. 1-2), implemented in a receiver, said method comprising: receiving the first stream (received H component, Para. 60, FIGS. 1-2).  
Oota teaches receiving the second stream (received V component, Para. 60, FIGS. 1-2).  
Oota teaches the first and second streams carrying a same service (signal is received by an optical receiving device 100 is separated by an polarization beam splitter 101 into H-axis polarized light and V-axis polarized light, Para. 55, FIG. 1).  
(Based on the first signal component H_in and the second signal component V_in that pass through the first variable delay buffer 2 and the second variable delay buffer 3, respectively, the position estimation unit 6 estimates the symbol position of the reception signal, and generates an estimated symbol position, Para. 70, FIGS. 2-3.  Based on the final channel estimation symbol position, the channel estimation unit 5 generates the initial values of parameters to be set in the adaptive equalization unit 4, Para. 82, FIGS. 2-3).  
Oota teaches adjusting sizes of a first buffer (The number of buffer stages of the first variable delay buffer 2, in other words, the delay amount of a signal that passes through the first variable delay buffer 2 is controlled by the control unit 7, Para. 68, FIG. 2) and a second buffer (The number of buffer stages of the second variable delay buffer 3, in other words, the delay amount of a signal that passes through the second variable delay buffer 3 is controlled by the control unit 7, Para. 68, FIG. 2) such that the first buffer is at least equal to the size of the second buffer plus the offset value (a case where the number of buffer stages of the first variable delay buffer 2 is larger than the number of buffer stages of the second variable delay buffer 3 corresponds to a plus delay difference, Para. 69, FIG. 2.  Delay difference of +1, as illustrated by a symbol 52, a delay due to a buffer of one stage is inserted into the first signal component H_in, Para. 147, FIG. 11).  
Oota teaches storing the first stream in the first buffer (A first signal component H_in is input from the first input terminal 11 to the first variable delay buffer 2, Para. 66, FIGS. 1-2) and storing the second stream in the second buffer (A second signal component V_in is input from the second input terminal 12 to the second variable delay buffer 3, Para. 67, FIGS. 1-2).  
Oota teaches extracting: a first extract from the first buffer (adaptive equalization unit 4 performs adaptive equalization on the first signal component H_in that pass through the first variable delay buffer 2, Para. 84, FIG. 2), starting extracting in the first buffer at a point corresponding to the offset value (parameters generated by the channel estimation unit 5 are set in the adaptive equalization unit 4, Para. 84, FIGS. 2-3), and a second extract from the second buffer (adaptive equalization unit 4 performs adaptive equalization on the second signal component V_in that pass through the second variable delay buffer 3, Para. 84, FIG. 2).  
Oota teaches comparatively analyzing the first extract and the second extract in order to deduce a value of the actual offset between the first stream and the second stream (adaptive equalization unit 4 performs adaptive equalization on the first signal component H_in and the second signal component V_in to which the delay difference is provided by the delay unit 1, Para. 85, FIGS. 2-3).  
Oota teaches synchronizing the first stream and second stream according to the actual offset value obtained (Accordingly, the adaptive equalization unit 4 restores the reception TS symbol, Para. 85, FIGS. 2-3.  Adaptive equalization unit 4 restores the signal, and outputs a first signal component H_out and a second signal component V_out from a first output terminal 13 and a second output terminal 14, respectively, of the adaptive equalizer 120, Para. 87, FIGS. 1-2).  
(a processor 31 executes a program stored in a memory 32, Para. 99, FIGS. 2, 5).  
Oota fails to teach at least one stream among the first stream and second stream being received by radiofrequency broadcasting and the other stream being received via an IP network.  
Takimoto teaches at least one stream among the first stream and second stream being received by radiofrequency broadcasting (broadcast receiving unit 101 is a means for receiving multimedia information transmitted thereto by way of the broadcast system, Para. 18, FIG. 1) and the other stream being received via an IP network (IP communication receiving unit 102 is a means for receiving multimedia information which is simultaneously transmitted, in parallel with that transmitted by way of the broadcast system, by way of the IP communication system, Para. 18, 51, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takimoto with the teachings of Oota since Takimoto provides a technique for receiving multimedia information over two different system, which can be introduced into the system of Oota to ensure high quality reception of multimedia services by permitting data to be received over two different networks that have complementary advantages in conveying data services to a user.  
 mean offset between the first stream and the second stream, said value indicating that the first stream is ahead of the second stream, and extracting, at a point corresponding to the mean offset value.  
	Goldfarb teaches receiving a value of the mean offset between the first stream and the second stream, said value indicating that the first stream is ahead of the second stream (De-skewing device 130 may use the stored skew values to generate average skew values for the electrical signals, Para. 23, FIG. 1).  
Goldfarb teaches extracting, at a point corresponding to the mean offset value (De-skewing device 130 may use the average skew values to identify de-skew values for each signal, which de-skewing device 130 may use to reduce or eliminate skew between the electrical signals, Para. 23, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldfarb with the teachings of Oota in view of Takimoto since Goldfarb provides a technique to de-skew through average skew values, which can be introduced into the system of Oota in view of Takimoto to more accurately synchronize signals through processing average skew values in a deskew logic when detecting skew conditions and error conditions.  


In regard to Claim 15, Oota teaches A receiver for synchronizing a first data stream (H component, Para. 60, FIGS. 1-2) and a second data stream (V component, Para. 60, FIGS. 1-2), said receiver comprising: an interface for receiving the first stream (received H component, Para. 60, FIGS. 1-2).  
(received V component, Para. 60, FIGS. 1-2).  
Oota teaches the first and second streams carrying a same service (signal is received by an optical receiving device 100 is separated by an polarization beam splitter 101 into H-axis polarized light and V-axis polarized light, Para. 55, FIG. 1).  
Oota teaches an interface for receiving a value of the offset between the first stream and the second stream (Based on the first signal component H_in and the second signal component V_in that pass through the first variable delay buffer 2 and the second variable delay buffer 3, respectively, the position estimation unit 6 estimates the symbol position of the reception signal, and generates an estimated symbol position, Para. 70, FIGS. 2-3.  Based on the final channel estimation symbol position, the channel estimation unit 5 generates the initial values of parameters to be set in the adaptive equalization unit 4, Para. 82, FIGS. 2-3).  
Oota teaches at least a first buffer for storing the first stream (A first signal component H_in is input from the first input terminal 11 to the first variable delay buffer 2, Para. 66, FIGS. 1-2) and a second buffer for storing the second stream (A second signal component V_in is input from the second input terminal 12 to the second variable delay buffer 3, Para. 67, FIGS. 1-2).  
Oota teaches a calculation module comprising a processor configured: to adjust the sizes of the first buffer (The number of buffer stages of the first variable delay buffer 2, in other words, the delay amount of a signal that passes through the first variable delay buffer 2 is controlled by the control unit 7, Para. 68, FIG. 2) and the (The number of buffer stages of the second variable delay buffer 3, in other words, the delay amount of a signal that passes through the second variable delay buffer 3 is controlled by the control unit 7, Para. 68, FIG. 2) such that the first buffer is at least equal to the size of the second buffer plus the offset value (a case where the number of buffer stages of the first variable delay buffer 2 is larger than the number of buffer stages of the second variable delay buffer 3 corresponds to a plus delay difference, Para. 69, FIG. 2.  Delay difference of +1, as illustrated by a symbol 52, a delay due to a buffer of one stage is inserted into the first signal component H_in, Para. 147, FIG. 11), to extract a first extract from the first buffer (adaptive equalization unit 4 performs adaptive equalization on the first signal component H_in that pass through the first variable delay buffer 2, Para. 84, FIG. 2), starting the extract in the first buffer at a point corresponding to the offset value (parameters generated by the channel estimation unit 5 are set in the adaptive equalization unit 4, Para. 84, FIGS. 2-3), and a second extract from the second buffer (adaptive equalization unit 4 performs adaptive equalization on the second signal component V_in that pass through the second variable delay buffer 3, Para. 84, FIG. 2).  
Oota teaches a processor configured: to perform a comparative analysis of the first extract and the second extract in order to deduce a value of the actual offset between the first stream and the second stream (adaptive equalization unit 4 performs adaptive equalization on the first signal component H_in and the second signal component V_in to which the delay difference is provided by the delay unit 1, Para. 85, FIGS. 2-3).  
(Accordingly, the adaptive equalization unit 4 restores the reception TS symbol, Para. 85, FIGS. 2-3.  Adaptive equalization unit 4 restores the signal, and outputs a first signal component H_out and a second signal component V_out from a first output terminal 13 and a second output terminal 14, respectively, of the adaptive equalizer 120, Para. 87, FIGS. 1-2).  
Oota fails to teach at least one stream among the first stream and second stream being received by radiofrequency broadcasting and the other stream being received via an IP network.  
Takimoto teaches at least one stream among the first stream and second stream being received by radiofrequency broadcasting (broadcast receiving unit 101 is a means for receiving multimedia information transmitted thereto by way of the broadcast system, Para. 18, FIG. 1) and the other stream being received via an IP network (IP communication receiving unit 102 is a means for receiving multimedia information which is simultaneously transmitted, in parallel with that transmitted by way of the broadcast system, by way of the IP communication system, Para. 18, 51, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takimoto with the teachings of Oota since Takimoto provides a technique for receiving multimedia information over two different system, which can be introduced into the system of Oota to ensure high quality reception of multimedia services by permitting data to be received 
Oota fails to teach a value of the mean offset between the first stream and the second stream, and starting the extract at a point corresponding to the mean offset value.  
Goldfarb teaches receiving a value of the mean offset between the first stream and the second stream (De-skewing device 130 may use the stored skew values to generate average skew values for the electrical signals, Para. 23, FIG. 1).  
Goldfarb teaches starting the extract at a point corresponding to the mean offset value (De-skewing device 130 may use the average skew values to identify de-skew values for each signal, which de-skewing device 130 may use to reduce or eliminate skew between the electrical signals, Para. 23, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldfarb with the teachings of Oota in view of Takimoto since Goldfarb provides a technique to de-skew through average skew values, which can be introduced into the system of Oota in view of Takimoto to more accurately synchronize signals through processing average skew values in a deskew logic when detecting skew conditions and error conditions.  


Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota in view of Takimoto, Goldfarb, and further in view of Lee et al. (Pub. No.: US 20150109411 A1), hereafter referred to as Lee.  
In regard to Claim 2, as presented in the rejection of Claim 1, Cox in view of Takimoto and Goldfarb teaches the first stream.  
	Oota fails to teach the preceding acts are implemented during a rendering of the first stream, said method further comprising, following the synchronization of the first stream and second stream, an act of switching from the rendering of the first stream to a rendering of the second stream.  
	Lee teaches the preceding acts are implemented during a rendering of the first stream (synchronization unit 207 may synchronize the left image stream and the right image stream stored in the third buffer 206 and transmit to a 3D renderer, Para. 86, FIG. 2), said method further comprising, following the synchronization of the first stream and second stream (buffer controller 203 may acquire information about synchronization ("synchronization information") of the left image stream and the right image stream. Here, the synchronization information may be extracted by demultiplexing a bit stream.  Para. 60, FIG. 2), an act of switching from the rendering of the first stream to a rendering of the second stream (image synchronization unit 207 may convert the RTP timestamp of the right image stream into the same form as the timestamp of the left image stream to correspond to the PCR as the reference clock, Para. 87, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Oota in view of Takimoto and Goldfarb since Lee provides a technique for rendering involving multiple data streams, which can be introduced into the system of Oota in view 

In regard to Claim 3, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the first stream.  
	Oota fails to teach wherein the rendering of the first stream and second stream comprises adding samples from the first buffer or second buffer to a rendering buffer.  
	Lee teaches wherein the rendering of the first stream and second stream comprises adding samples from the first buffer or second buffer to a rendering buffer (The first decoder 204 may decode the left image stream transmitted from the first buffer 201 and store the left image stream in the third buffer 206. The second decoder 205 may decode the right image stream transmitted from the second buffer 202 and store the right image stream in the third buffer 206.  Para. 85, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Oota in view of Takimoto and Goldfarb since Lee provides a technique for rendering involving multiple data streams, which can be introduced into the system of Oota in view of Takimoto and Goldfarb to permit buffers of a rendering process are utilized in a way to ensure stream data is properly provided to a user for a data service.  

In regard to Claim 4, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the first stream.  

	Lee teaches wherein, if the first stream is ahead of the second stream, the synchronization of the first stream and second stream comprises delaying the first stream being rendered by adding samples to the rendering buffer, until the introduced delay is equal to the value of the actual offset between the first stream and the second stream (a difference between the reception time difference calculated using the presentation timestamps and a difference between times to actually input the left image stream and the right image stream respectively to the first buffer 201 and the second buffer 202 may be up to 4. In this case, the buffer controller 203 may add a 4 frame transmission time to the calculated reception time difference to deal with an error.  Para. 71, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Oota in view of Takimoto and Goldfarb since Lee provides a technique for rendering involving multiple data streams, which can be introduced into the system of Oota in view of Takimoto and Goldfarb to permit buffers of a rendering process are utilized in a way to ensure stream data is properly provided to a user for a data service.  

In regard to Claim 5, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the first stream.  
	Oota fails to teach wherein, if the first stream is ahead of the second stream, the synchronization of the first stream and second stream comprises decreasing the read frequency from the rendering buffer, until the introduced delay is equal to the value of the actual offset between the first stream and the second stream.  
	Lee teaches wherein, if the first stream is ahead of the second stream, the synchronization of the first stream and second stream comprises decreasing the read frequency from the rendering buffer, until the introduced delay is equal to the value of the actual offset between the first stream and the second stream (buffer controller 203 may control the buffer sizes and the buffer output times in view of a GOP size.  The buffer controller 203 may add a frame transmission time corresponding to a number of frames forming a GOP to the calculated reception time difference to deal with an error.  Para. 71, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Oota in view of Takimoto and Goldfarb since Lee provides a technique for rendering involving multiple data streams, which can be introduced into the system of Oota in view of Takimoto and Goldfarb to permit buffers of a rendering process are utilized in a way to ensure stream data is properly provided to a user for a data service.  

In regard to Claim 6, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the first stream.  

	Lee teaches wherein, if the first stream is behind the second stream, the synchronization of the first stream and second stream comprises moving a read cursor in the second buffer by a number of samples corresponding to the value of the actual offset between the first stream and second stream, wherein the samples from the second buffer added to the rendering buffer are indicated by the moved read cursor (buffer controller 203 may control the buffer sizes and the buffer output times in view of a GOP size.  The buffer controller 203 may add a frame transmission time corresponding to a number of frames forming a GOP to the calculated reception time difference to deal with an error.  Para. 71, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Oota in view of Takimoto and Goldfarb since Lee provides a technique for rendering involving multiple data streams, which can be introduced into the system of Oota in view of Takimoto and Goldfarb to permit buffers of a rendering process are utilized in a way to ensure stream data is properly provided to a user for a data service.  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota in view of Takimoto, Goldfarb, and further in view of Baker et al. (Pub. No.: US 20130151693 A1), hereafter referred to as Baker.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the first stream.  
	Oota fails to teach, wherein the extraction, comparative analysis, and synchronization acts are implemented after an act of detecting that the reception quality of the first stream is less than a first predetermined threshold.  
	Baker teaches, wherein the extraction, comparative analysis, and synchronization acts are implemented after an act of detecting that the reception quality of the first stream is less than a first predetermined threshold (Responsive to determining 515 the data exchange quality is less than the quality threshold value, the synchronization manager 222 determines 515 that the data exchange quality associated with the predicted location is low, Para. 70, FIGS. 2 and 5.  The synchronization manager 222 selects 530 a synchronization setting associated with a fault-tolerant synchronization type, Para. 70, FIGS. 2 and 5.  Responsive to determining 515 the data exchange quality equals or exceeds the quality threshold value, the synchronization manager 222 determines 515 that the data exchange quality associated with the predicted location is high and selects 535 a second type of data exchange, Para. 71, FIGS. 2 and 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baker with the teachings of Oota in view of Takimoto and Goldfarb since Baker provides a technique for .  


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota in view of Takimoto, Goldfarb, Lee, and further in view of Kudo et al. (Pub. No.: US 20150365202 A1) hereafter referred to as Kudo.  
	In regard to Claim 8, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the first stream.  
	Oota fails to teach, wherein the switch from a rendering of the first stream to a rendering of the second stream is implemented after an act of detecting that the reception quality of the first stream is less than a second predetermined threshold, said second threshold being lower than the first threshold.  
Kudo teaches, wherein the switch from a rendering of the first stream to a rendering of the second stream is implemented after an act of detecting that the reception quality of the first stream is less than a second predetermined threshold, said second threshold being lower than the first threshold (communication quality measurement unit 24 measures the second communication quality of the first notification signal and the second communication quality is lower than a predetermined threshold (third threshold).  Influence of the significantly distant second radio base station can be reduced even under a situation where there is a plurality of second radio base stations. The predetermined threshold (third threshold) is smaller than the first and second thresholds.  Para. 38, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kudo with the teachings of Oota in view of Takimoto, Goldfarb and Lee since Kudo provides a technique for utilizing multiple thresholds in network selections, which can be introduced into the system of Oota in view of Takimoto, Goldfarb and Lee to ensure multiple thresholds are utilized in deciding which buffered channel data is most appropriate for processing in a user service.  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota in view of Takimoto, Goldfarb, Lee, and further in view of Tongle et al. (Pu. No.: US 20160142343 A1), hereafter referred to as Tongle.  
	In regard to Claim 9, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the first stream.  
	Oota fails to teach, wherein the switch is implemented after an act of receiving a command to switch from the first stream to the second stream, from a user selection interface.  
	Tongle teaches, wherein the switch is implemented after an act of receiving a command to switch from the first stream to the second stream, from a user selection interface (collator 400 may accept input from the user interface 406 to change, view, add, or delete any of the bonding configuration parameters 420, to specify which channels are eligible for channel bonding, or to set, view, or change any other channel bonding status information, Para. 35, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tongle with the teachings of Oota in view of Takimoto, Goldfarb and Lee since Tongle provides a technique involving a user interface, which can be introduced into the system of Oota in view of Takimoto, Goldfarb and Lee to permit a user to make changes to configurations of a receiver and logic circuits for procession data.  


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota in view of Takimoto, Goldfarb, and further in view of Chang et al. (Pub. No.: US 20080019293 A1), hereafter referred to as Chang.  
	In regard to Claim 10, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the method.  
	Oota fails to teach, wherein the mean offset value is received from a service platform, via the IP network.  
Chang teaches, wherein the mean offset value is received from a service platform, via the IP network (base station controller 121 inserts Preferred Frame Offset for voice origination processing of the mobile station 110, received from the base transceiver stations 122a and 122b.  RTP/IUDP /IP Port or GRE /IP port can be used as the bearer ID.  Para. 37, FIG. 2).  


In regard to Claim 11, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the first stream.  
	Oota fails to teach a prior act of sending a request to the service platform, said request identifying the service carried by the first and second streams.  
Chang teaches a prior act of sending a request to the service platform, said request identifying the service carried by the first and second streams (an origination call of the mobile station 110 can be connected to the base station controller 121 via base transceiver stations 122a and 122b, Para. 37, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the teachings of Oota in view of Takimoto and Goldfarb since Chang provides a technique for data transmissions involving a packet-based mobile communication system, which can be introduced into the system of Oota in view of Takimoto and Goldfarb to permit offset values to be transferred in through network devices involving aspects of IP networking.   

In regard to Claim 12, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the method.  
	Oota fails to teach wherein the request further identifies a location of the receiver, and further comprising the receiving, from the service platform, of a URL for accessing via the IP network the service corresponding to the location of the receiver.  
Chang teaches wherein the request further identifies a location of the receiver, and further comprising the receiving, from the service platform, of a URL for accessing via the IP network the service corresponding to the location of the receiver (mobile communication services are provided in association with Internet services, enabling the subscribers to receive various types of data services such as Internet services through mobile communication terminals, Para. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the teachings of Oota in view of Takimoto and Goldfarb since Chang provides a technique for data transmissions involving a packet-based mobile communication system, which can be introduced into the system of Oota in view of Takimoto and Goldfarb to permit offset values to be transferred in through network devices involving aspects of IP networking.   

In regard to Claim 13, as presented in the rejection of Claim 1, Oota in view of Takimoto and Goldfarb teaches the method.  

Chang teaches wherein the mean offset value is received cyclically from the service platform (Table 2 illustrates the CM Service Request message, particularly, illustrates how a frame offset and a bearer ID are inserted into a general CM Service Request message, Para. 37.  Slot Cycle Index, Table 2, Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the teachings of Oota in view of Takimoto and Goldfarb since Chang provides a technique for data transmissions involving a packet-based mobile communication system, which can be introduced into the system of Oota in view of Takimoto and Goldfarb to permit offset values to be transferred in through network devices involving aspects of IP networking.   


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.  Page 7 of the Remarks presents the argument that In addition, Cox does not disclose the claimed feature of "adjusting sizes of a first buffer and a second buffer" according to their "mean offset value," and also does not disclose the claim feature of extracting in these two buffers "starting extracting in the first buffer at a point corresponding to the mean offset value."  This argument is not .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Joshua Smith  
/J.S./  
9-10-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477